Name: COUNCIL REGULATION (EEC) No 1550/93 of 14 June 1993 fixing, for the 1993/94 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs
 Type: Regulation
 Subject Matter: plant product;  prices;  beverages and sugar
 Date Published: nan

 25. 6 . 93 Official Journal of the European Communities No L 154/15 COUNCIL REGULATION (EEC) No 1550/93 of 14 June 1993 fixing, for the 1993/94 marketifrg year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs Whereas Article 14 (2 ) of Regulation (EEC) No 1785/81 provides that the threshold price for white sugar shall be equal to the target price, plus costs, calculated at a flat rate, of transport from the Community are.a having the largest surplus to the most distant deficit consumption area in the Community, plus a flat-rate amount which takes into account the storage levy; whereas , given the state of supplies within the Community, account should be taken of transport charges between the departments of northern France and Palermo; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales of molasses may reach the level of receipts of undertakings taken into account in the fixing of basic prices for beet; Whereas Article 5 of Council Regulation (EEC) No 1358/77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar and repealing Regulation (EEC ) No 750/68 (4 ) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight, taking account of financing costs, insurance costs and specific storage costs; whereas, as a result of the maintenance of prices, interest of 10% should continue to be levied for financing costs, that is a monthly sum of ECU 0,52/100 kilograms of white sugar, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (*), and in particular Articles 3 (5 ), 5 (5 ), 8 (4 ) and 14 (5 ) thereof, Having regard to the proposal from the Commission (2 ), Whereas Council Regulation (EEC ) No 1549/93 of 14 June 1993 fixing, for the 1993/94 marketing year, certain sugar prices and the standard quality of beet (3), fixed the intervention price for white sugar at ECU 53,01/100 kilograms applicable for the non-deficit areas; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1785/81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas; whereas, for such fixing, it is appropriate that account be taken of the regional variations in the price of sugar, which, given a normal harvest and free movement of sugar, might be expected to occur in the price of sugar under natural conditions of price formation on the market; Whereas a deficit supply situation is to be foreseen in the areas of production . in Italy, Ireland, the United Kingdom, Spain and Portugal; Whereas Article 3 ( 5 ) of Regulation (EEC) No 1785/81 provides that an intervention price for raw sugar shall be fixed; whereas such price should be established on the basis of the intervention price for white sugar; Whereas Regulation (EEC) No 1549/93 fixed the basic price for beet at ECU 40 per tonne; whereas Article 5 (2 ) of Regulation (EEC ) No 1785/81 provides that the minimum price to be fixed for A beet shall be 98% of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68% of the said basic price, without prejudice to Article 28 ( 5 ) of that Regulation; HAS ADOPTED THIS REGULATION: Article 1 For the deficit areas of the Community, the derived intervention price for white sugar shall be fixed, per 100 kilograms, at : (a ) ECU 54,22 for all the areas in the United Kingdom; (b ) ECU 54,22 for all the areas in Ireland; (c ) ECU 54,22 for all the areas in Portugal; (d ) ECU 54,41 for all the areas in Spain; (e ) ECU 54,95 for all the areas in Italy.( x ) OJ No L 177, 1 . 7. 1981 , p . 4 . Regulation as last amended by Regulation (EEC) No 3814/92 (OJ No L 387, 31 . 12 . 1992, p. 7). ( 2 ) OJ No C 80, 20 . 3 . 1993 , p. 13 . ( 3 ) See page 13 of this Official Journal . (4 ) OJ No L 156, 25 . 6 . 1977, p . 4 . Regulation as last amended by Regulation (EEC ) No 3042/78 (OJ No L 361 , 23 . 12 . 1978 , p . 8 ). 25 . 6. 93No L 154/16 Official Journal of the European Communities Article 2 The intervention price of raw sugar shall be ECU 43,94/100 kilograms. ( b ) ECU 54,60/100 kilograms of raw sugar; (c ) ECU 6,89/100 kilograms of molasses. Article 5 The amount of the reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81 shall be ECU 0,52 per month per 100 kilograms of white sugar. Article 6 Article 3 1 . The minimum price for A beet shall be ECU 39,20/tonne . 2. Subject to Article 28 (5 ) of Regulation (EEC) No 1785/81 , the minimum price for B beet shall be ECU 27,20/tonne . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the 1993/94 marketing year. Article 4 The threshold price shall be: (a ) ECU 63,90/100 kilograms of white sugar; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH